Citation Nr: 0737941	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  97-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for potassium 
deficiency (hypokalemia).

2.  Entitlement to an increased evaluation for 
chrondromalacia patella, currently rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1963 to 
July 1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

A Central Office hearing was conducted before the 
undersigned in October 1998.  The Board remanded this case 
in May 1999 for additional development, including Social 
Security Administration (SSA) medical records and a VA right 
knee examination.  Because of the submission of additional 
evidence without a waiver of consideration by the RO, the 
Board remanded this case to the RO in November 2003.  In 
July 2005, the Board remanded this case for VA right knee 
examination and a VA medical opinion on the issue of 
potassium deficiency.

Following the requested development, the claims have been 
returned to the Board for consideration.  In September 2007, 
additional evidence was again received at the Board without 
a waiver of consideration by the RO.  This evidence includes 
a medical opinion from Dr. B. Quattlebaum dated July 2007 
and a VA radiology report dated August 2007.  The medical 
opinion reflects that the appellant has 
postural/musculoskeletal maladies caused by chronic knee 
problems.  This letter is referred to the RO for 
consideration as to whether the appellant seeks to raise a 
new claim for service connection.  It is not germane the 
issues here on appeal.  With respect to the VA radiology 
report, the Board observes that it is cumulative in 
substance of evidence in the medical record previously 
considered by the RO; therefore, referral of this evidence 
to the RO for consideration is not necessary and the Board 
may proceed with a disposition of the claims.  See 38 C.F.R. 
§ 20.1304(b) (2) (the Board must refer to the RO evidence 
not previously considered by the RO unless there is a waiver 
of consideration).


FINDINGS OF FACT

1.  Potassium deficiency is not attributable to service or 
service-connected disease or injury, to include 
hypertension.

2.  The appellant's service-connected right knee disability 
is currently manifested by complaints of knee pain with 
objective findings for chondromalacia, limited flexion, and 
slight anterior swelling, absent clinical findings for 
limited extension, subluxation or instability, or the 
functional equivalent of flexion limited to at least 30 
degrees.


CONCLUSIONS OF LAW

1.  Potassium deficiency was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

2.  The criteria for a 10 percent evaluation for 
chondromalacia of the right knee are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5014-5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, VA has satisfied its duty to notify by means of a 
letter from the RO to the appellant in May 2004.  VA 
notified the appellant of the evidence obtained, the 
evidence VA was responsible for obtaining, and the evidence 
necessary to establish entitlement to the benefits sought 
including the types of evidence that would assist in this 
matter.  Also, VA notified the appellant that he should 
submit evidence in his possession or alternatively provide 
VA with sufficient information to allow VA to obtain the 
evidence on his behalf.  VA again notified the appellant of 
these matters in a September 2005 letter.

In this case, the Board is cognizant that notice of the 
disability rating and effective date elements was not 
provided until March 2006, after the initial rating 
decision.  This is error and presumed prejudicial to the 
appellant unless VA can demonstrate otherwise.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this matter, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Also, 
there is no prejudice to the appellant in this timing error 
because the claims were subsequently readjudicated in June 
2007 and VA sent the appellant a Supplemental Statement of 
the Case dated the same notifying him of the actions taken 
and evidence obtained or received.  Essentially, the 
appellant has not been deprived of information needed to 
substantiate his claims and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.
VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, private medical records, and 
SSA records have been associated with the claims folder.  
Additionally, the appellant was afforded VA examinations.  
The appellant further exercised his right to have a hearing 
and testified before the undersigned in October 1998.  We 
find that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the 
claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

I.  Service Connection

Initially, the Board notes the appellant does not assert 
that his claimed potassium deficiency is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A review of the record reflects that the appellant filed an 
original claim for VA benefits in August 1984.  At that 
time, he did not claim potassium deficiency

In an October 1996 statement, the appellant requested 
service connection for potassium deficiency "noted 
throughout my service medical records."

In a subsequent, undated letter, the appellant argued that 
service connection is warranted for potassium deficiency 
because it became low in the service and has declined since 
then.  He indicated that most of his military records had 
disappeared and submitted duplicate copies of available 
records.
In October 1998, the appellant presented sworn testimony at 
a Central Office hearing before the undersigned.  The 
appellant testified that he had low potassium levels in 
service and suggested that it was related to other medical 
problems as well.

In October 2002, VA received SSA records, including a 
disability determination showing that disability had been 
awarded based on residuals of prostate cancer, plantar 
fibrosis, anxiety, and right shoulder impairment.  A 
disability examination dated April 2001 associated with 
these records shows that the appellant reported potassium 
deficiency.

The medical evidence of record shows that the appellant has 
multiple medical disorders to include hyperaldosteronism and 
service-connected hypertension.

A VA medical opinion dated March 2007 reflects that the 
multivolume claims folder, to include the service medical 
records, was reviewed by the physician.  The physician 
identified 36 serum potassium tests dated from March 1982 to 
February 2007.  It was noted that the appellant had active 
service from 1963 to 1984, and that his potassium tests in 
1982, 1987, and early 1988 were normal.  A September 1988 
potassium test reflects the first abnormal findings recorded 
as 3.4.  The physician noted that the potassium tests dated 
1988, 1989, and 1990 hovered at 3.4.  In 1991, two separate 
potassium tests were 3.5, and another potassium test later 
in 1991 was 3.3.  The VA physician noted that the 
appellant's potassium levels dipped below normal, 3.5, again 
from November 1991 to December 1998.  Since the last below 
normal reading in December 1998, the potassium tests 
revealed readings 4.0 and above.  These include tests taken 
in 1999, 2000, 2001, 2002, 2003, 2005, 2006, and 2007.  The 
VA examiner reported that his review of the medical record 
disclosed the following:  CT scan of the kidneys in January 
1997 showed questionable cysts; CT scan of the adrenal gland 
in June 1998 showed lesion on the right; and a February 1982 
note shows hospital admission for a kidney stone and the 
SMA-6, which always includes potassium, was read as normal.  
With the above in mind, the physician opined that:

The overwhelming likelihood is that his 
hypokalemia is secondary to his 
hyperaldosteronism. There is no 
indication that his hyperaldosteronism 
began during service.  There is no 
indication that his hyperaldosteronism 
is in any way related to any of his 
service connected conditions, including 
his hypertension.

The physician indicted that he believed that there was no 
indication of the onset of this problem in service, 
especially in light of the fact that there are at least 2 
normal potassium tests shown in service, and at least 3 
normal potassium tests within the immediate four years after 
service.

Analysis

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A claim must fail when there is no sufficient factual 
finding showing that a current disability derives from an 
in-service disease or injury.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Stated differently, a claim 
fails if there is an absence of disability or an absence of 
disease or injury.

In this case, the evidence of record reflects a post service 
diagnosis for potassium deficiency (hypokalemia).  The 
appellant avers that he had potassium deficiency in service; 
but he does not report any observable symptoms suggestive of 
potassium deficiency in service.  Notwithstanding his 
assertion, service medical records show that a potassium 
test in March 1982 was normal.  Moreover, the first 
documented evidence for potassium deficiency is in September 
1988, more than 4 years after service discharge.  The 
appellant is not competent to provide a medical diagnosis or 
opinion regarding potassium deficiency.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").

The Board has considered whether potassium deficiency is 
attributable to service including service-connected 
disability, such as, hypertension.  However, the March 2007 
VA medical opinion reflects that potassium deficiency did 
not have its onset in service, and that it was 
overwhelmingly likely due to problems with the appellant's 
adrenaline gland, hyperaldosteronism.  It was noted that 
hyperaldosteronism was not related to service or 
hypertension.

The Board finds that the March 2007 VA medical opinion has 
greater probative value than the unsupported lay assertions 
of the appellant.  The medical opinion was based on a 
comprehensive review of the medical record along with 
physician's medical skill and expertise.  The physician 
provided details from the record in support for his opinion 
and his conclusion is both clear and unambiguous.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (The credibility 
and weight to be attached to medical opinions are within the 
province of the Board as adjudicators); see also Sklar v. 
Brown, 5 Vet. App. 140 (1993) (The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, the relative merits of the expert's 
qualifications and analytical findings, and the explanation 
for the conclusion reached).

In sum, the appellant does not have a current disability 
derived from an in-service disease or injury for which 
service connection may be granted.  See Sanchez-Benitez, 
supra..

As noted, the Board has considered the statements of the 
appellant.  However, on issues of medical fact either 
diagnosis or causation, his statements are not competent.  
While he is competent to report observable symptoms, as a 
lay person, he is not competent to determine its etiology or 
to link the diagnosis for potassium deficiency to service.

Accordingly, in weighing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for potassium deficiency.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

II.  Evaluations

A review of the record reflects that the appellant had 
multiple right knee injuries in service, including during a 
motorcycle accident.  On VA examination in November 1984, 
the appellant complained that he could not run or 
participate in sporting activities due to pain, flexion 
difficulties, instability, and giving way of the right knee.  
The appellant had no gait abnormalities.  Examination 
revealed full range of motion, and no joint effusion, joint 
line tenderness, or instability.  There was positive 
compression testing of the patella with chondromalacia.  
Strength was 5/5 and there was no significant atrophy.  X-
ray findings were positive for very early arthritic changes 
with squaring off of the patella and minimal joint space 
narrowing.  The impression was chondromalacia of the right 
knee with painful patellofemoral joint.

In a March 1985 rating decision, service connection was 
established for chrondromalacia of the right knee, under 
Diagnostic Code 5014, at the noncompensable disability 
level.  On VA examination in August 1985, chondromalacia was 
again assessed; an x-ray showed bipartite patella, with 
normal bone and joint structures.  On VA examination in 
January 1986, the right knee showed no gross deformity, full 
range of motion, and good strength.  There was no crepitus, 
muscle atrophy, or instability of the joint.

In October 1996, the appellant requested an increased 
evaluation for service-connected right knee chondromalacia.

On VA examination in January 1997, the appellant complained 
of right knee pain and that the knee occasionally "wants to 
give out."  Clinical findings show right knee range of 
motion from 0 to 140 degrees, and some mild medial joint 
line tenderness, but there was no effusion, instability or 
patella femoral compression pain.  X-ray revealed bipartite 
patella.  The assessment was patella femoral pain.

In a March 1997 statement, the appellant averred that his 
right knee was unstable.  In a subsequently received, 
undated statement, the appellant reported a history of right 
knee injury in service and submitted duplicate copies of 
medical records showing bipartite patella of the right knee.

On SSA disability examination in April 2001, the examiner 
reported that range of motion was 75 percent of normal of 
the right knee.  Moderately severe tenderness along with 
joint line with mild effusion was noted.

In October 1998, the appellant presented sworn testimony at 
a Central Office hearing before the undersigned.  The 
appellant testified that he had right knee pain, limited 
range of motion, swelling, and giving way.  The appellant 
denied wearing a knee brace and reported treating with 
Motrin.

On VA examination dated September 1999, the appellant 
complained of pain in the right knee, worse with activity, 
and helped with rest.  He reported taking Motrin as needed.  
Right knee active range of motion was from 0 to 140 degrees 
in flexion, described as normal.  Sensation was intact, 
except over the dorsal surface of the patella.  Muscle 
strength was 5/5 and reflexes were normal.  Apley grinding 
and patellar compression testing was positive.  There was 
pain on palpation over the medial and lateral compartments 
of the knee.  There were no bony or soft tissue 
abnormalities of the knee.  There was no crepitus or 
instability.  Gait was described as non-antalgic, without a 
limp, and the appellant used no assistive devices.  The 
examiner described the appellant's right knee impairment as 
"very mild."

In October 2002, VA received SSA records, including a 
disability determination showing that disability had been 
awarded based on residuals of prostate cancer, plantar 
fibrosis, anxiety, and right shoulder impairment.  A 
disability examination dated April 2001 associated with 
these records shows that the appellant reported right knee 
pain.

On VA examination in January 2007, the appellant reported 
recurrent right knee pain after running or with prolonged 
walking, prolonged standing, or climbing stairs.  He further 
reported pain occurred more frequently in recent years, now 
resulting in limping with prolonged use.  The appellant 
indicated that he could walk 20 to 25 minutes before needing 
to sit and rest.  He used no assistive devices and denied 
flare-ups.  He treated with Motrin or Aleve.  Examination 
revealed very slight anterior swelling of the right knee 
relative to opposite side.  The joint was described as 
stable in all planes.  Range of right knee motion was from 0 
to 135 degrees of flexion without pain or crepitus.  The 
examiner noted that there was no pain on range of motion, no 
flare-ups, and no additional limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  An x-ray study showed bipartite patella:  Calcified 
loose body.  The impression was chondromalacia patellae of 
the right knee.

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.  In 
addition, 38 C.F.R. § 4.40 and § 4.45 requires consideration 
of functional disability due to pain and weakness.  With any 
form of arthritis, painful motion is an important factor of 
the rated disability and should be carefully noted. 38 
C.F.R. § 4.59.

The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "mild" and "moderate" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).  The 
Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Based upon the principle set forth in Esteban, the VA 
General Counsel held that a knee disability may receive 
separate ratings under diagnostic codes evaluating 
instability (Code 5257, 5262, and 5263) and those evaluating 
range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  
See VAOPGCPREC 23- 97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service- 
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004.  For 
rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  38 C.F.R. § 4.59.

The appellant's right knee disability is currently evaluated 
under Diagnostic Code 5014, osteomalacia, which provides 
that a rating should be based on the limitation of motion of 
the affected parts as arthritis degenerative. 38 C.F.R. § 
4.71a, Diagnostic Code 5014.  

Under Diagnostic Code 5260, limitation of flexion of the 
knee to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of 
extension to 20 degrees warrants a 30 percent evaluation. 
Limitation of extension of the knee to 30 degrees warrants a 
40 percent evaluation and limitation of extension of the 
knee to 45 degrees warrants a 50 percent evaluation, the 
highest schedular evaluation under this diagnostic code. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In this case, with consideration of 38 C.F.R. § 4.59, the 
Board finds that the criteria for a 10 percent evaluation 
for right knee impairment are met under Diagnostic Code 
5014-5260.  The evidence of record establishes the presence 
of chondromalacia with objective evidence of limited flexion 
along with slight anterior swelling and credible subjective 
complaints of pain.  This 10 percent disability evaluation 
contemplates periarticular pathology, painful motion, and 
flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A higher evaluation would require the 
functional equivalent of flexion limited to at least 30 
degrees.  All the evidence of record tends to show full 
flexion to 140 degrees, with the exception of the recent VA 
examination findings that reflect only 135 degrees of 
flexion.  Neither the objective nor the subjective evidence 
establishes that flexion is functionally limited to 30 
degrees due to any DeLuca factor.  Rather, the more 
probative evidence establishes that there is minimal 
functional impairment and at best, pain at the extreme of 
motion.

Additionally, neither a higher evaluation nor a separate 
evaluation under another Diagnostic Code is warranted.  
Ankylosis is not shown.  Also, while the appellant has 
reported "giving way" of the right knee, the objective 
medical findings of record consistently are negative for 
subluxation and joint instability.  Similarly, the evidence 
of record shows no objective findings for episodes of 
"locking", pain, and effusion into the joint.  Finally, 
range of motion testing from 1984 to the most recent VA 
examination in January 2007 shows no limitation of 
extension.  VA examinations during the appeal period show 
that the appellant had a normal gait, until the recent 
examination in 2007, and that he required no assistive 
device such as a knee brace or cane.  The appellant has had 
no right knee surgery and he has not sought treatment for 
right knee complaints.  He treats right knee pain with the 
over-the-counter medications Motrin or Aleve, as needed.  
Nonunion and malunion of the knee joint is not shown, nor 
subjectively reported by the appellant.  Therefore, the 
Board finds no basis to award either a higher disability 
evaluation or a separate disability evaluation at this time.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262.

In view of the above, the claim for increase is granted at 
the 10 percent disability level and no more at this time.


ORDER

Service connection for potassium deficiency is denied.

A 10 percent disability evaluation for chondromalacia of the 
right knee is granted, subject to the applicable laws 
governing the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


